Brace, J.
This is an action in ejectment for about •one hundred acres of land in Scotland county. In 1873 Charles Case died seized and possessed of a body of land in said county, containing four hundred and ninety-three acres on which he had theretofore resided with his family, leaving surviving him his widow, Malinda, and as his sole heirs eight children; two by his first wife, five by his second, and one by the said Malinda, who was his third wife. This last child, Elizabeth, afterwards intermarried with Charles F. Mitzenburg, and she and her husband are the defendants in this suit.
After the death of the said Charles Case, two of his children by his first marriage died without issue, leaving their brothers and sisters their heirs-at-law. The plaintiffs are the surviving children by those former marriages.
In 1875, in a proceeding for the partition of the body of land aforesaid, instituted by the plaintiff, John W. Case (one of the decedent’s sons by his first wife), against the widow and all the other children of said decedent (some of whom, including the defendant Elizabeth were minors) a judgment was rendered, assigning to the widow, Malinda, the premises in dispute as and for her dower therein, and making partition of the remainder of said body of land in kind among all the then living children of the said Charles Case.
It was admitted that the premises thus assigned to the widow was the homestead of the said Charles Case *314at the time of his death; that its value at that time did not exceed $1,500, and its quantity did not exceed one-hundred and sixty acres; that the defendant Elizabeth is the only child of the said Malinda Case; that the said Malinda lived upon the premises after the death of' her husband until her own death about a year before, the trial of this case; that she filed no answer in the-partition proceeding, and at the time had no knowledge-of her homestead right in the land.
I. The defendant Elizabeth and her husband' are in possession of the land sued for; she is the sole-heir of her mother, Malinda Case. Under the law, as-it existed at the time of the death of the said George-Case, his widow, the said Malinda, became entitled to-the homestead in fee, which was set off to her as dower in the land of which her husband died seized in fee simple; and upon her death such estate would go to her only heir, the said Elizabeth. Wagner’s Statutes, ch. 68, sec. 5, p. 698; Skouten v. Wood, 57 Mo. 380;. Rogers v. Marsh, 73 Mo. 64.
The only basis upon which the claim of the plaintiffs rests is that the widow having been made a party to the partition proceeding, and the premises having-been assigned to her as dower in that proceeding, the-defendant is estopped from setting up her homestead' estate in fee' against all the other parties to that proceeding, and those claiming under them. This is, of' course, true in regard to all the interests that were finally determined by the judgment in that proceeding, in the land of which partition was thereby actually made. “And that judgment vested in each party to whom an allotment was made the title of all the parties to the suit.” Hart v. Steadman, 98 Mo. 452; Forder v. Davis, 38 Mo. 113. And against any allotment thus made, the widow and those claiming under her are*315estopped from asserting title under right of homestead or otherwise.
But the premises in dispute were not partitioned in that proceeding and the interests of none of the parties thereto ascertained and finally determined.
The premises were pro hac vice assigned to the widow as dower. The ultimate right therein of no party to that proceeding was finally adjudicated by the judgment rendered.
The widow and those claiming under her are not estopped from asserting title in her own right to land, which in a proper proceeding may have been assigned to her as dower, and nothing more. Thompson v. Renoe, 12 Mo. 157; Crenshaw v. Creek, 52 Mo. 98. And this rule applies as well to a homestead right as any other. Gragg v. Gragg, 65 Mo. 343; Seek v. Haynes, 68 Mo. 14; Rogers v. Marsh, supra; Kelsay v. Frazier, 78 Mo. 111.
On the undisputed facts in the case, the judgment should have been for the defendants. The judgment of the circuit court for the plaintiffs is, therefore, reversed, and the cause remanded where judgment will be entered for the defendants in accordance Vith the views expressed in this opinion.
All concur - except Barclay, J., absent.